NON-FINAL REJECTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1. “configured: to automatically open the bypass flow path to flow between the pressure source and the dome, based on the pressure source, the dome, or a pressure difference between the pressure source and the dome exhibiting a first range of pressures; and to automatically close the bypass flow path to flow between the pressure source and the dome, based on the pressure source, the dome, or the pressure difference between the pressure source and the dome exhibiting a second range of pressures different from the first range of pressures.” 
The bypass valve 126 in figures 2A, 3A, and 4A appears to be inoperable in moving from the open to closed position and vice-versa. Figure 2A lacks any room for movement, figures 3A and 4A it’s unclear how the bypass valve could return to an open state. In all figures it’s unclear how the flow path through the bypass valve becomes connected/disconnected. This drawing objection is associated with 35 USC 112 first and second paragraph rejections below and all of the further drawing objections below are drawn to the same issue(s). The Examiner suggests replacing the bypass valve in the drawings with a generic box labeled 126 for the conventional valve and removing the claim language drawn to details of the bypass valve structure and operation, such as being “automatic” or having a spring (list not deemed exhaustive). Applicant should further consider removing the unreferenced reverse flow arrows as indicated below.
Claim 2. “wherein the bypass valve is a one-way valve configured to permit flow from the pressure source to the dome and to prevent flow from the dome to the pressure source.” At least figure 2A is not a one way valve.
Claim 3. The flow arrangement of Claim 1, wherein the bypass valve is directly actuated by fluid pressure from the pressure source to automatically open or close the bypass flow path to flow between the pressure source and the dome.
Claim 4. “wherein the bypass valve is a pilot-operated valve. There is no pilot valve depicted governing the bypass valve.”
Claim 5. “wherein the bypass valve includes a spring- operated check valve.”
Claim 14, “wherein the bypass valve is configured to automatically open the bypass flow path.”
Claim 15. “wherein the bypass valve is configured to open the bypass flow path during initial loading of the dome.”
Claim 16. The relief valve assembly of Claim 15, wherein the bypass valve is configured to open the bypass flow path”.
Claim 17. The relief valve of Claim 15, wherein the bypass valve is configured to close the bypass flow path”.
Claim 18. The relief valve assembly of Claim 15, wherein the bypass valve is configured to one or more of: “open the bypass flow path.”

Figure 3A. Applicant should further consider removing the unreferenced reverse flow arrows as indicated below in figure 3A because it is unclear what they are depicting in light of the instant interview wherein item 126 is understood to be a check valve, which at least implies there is no reverse flow.

    PNG
    media_image1.png
    391
    385
    media_image1.png
    Greyscale

Figure 4A. Applicant should consider removing the flow arrows in in figure 4A because the bypass valve is indicated as being closed. If the valve is closed then how can there be flow?

    PNG
    media_image2.png
    368
    437
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claims 1, 14, and 19. It is unclear how the bypass valve functions in relation to the flow paths and apparatus provided. The bypass valve 126 in figures 2A, 3A, and 4A appears to be inoperable in moving from the open to closed position and vice-versa. Figure 2A lacks any room for movement, figures 3A and 4A it’s unclear how the bypass valve could return to an open state. In all figures it’s unclear how the flow path through the bypass valve becomes connected/disconnected. The Examiner suggests replacing the bypass valve in the drawings with a generic box labeled 126 for the valve and removing the claim language drawn to details of the bypass valve structure and operation, such as being “automatic” or having a spring (list not deemed exhaustive). Pending the actual amendments, effecting such changes has the potential of not introducing new matter.
Claims 2-13, 15-18, and 20 are rejected based upon dependency.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 14, and 19. It is unclear how the bypass valve functions in relation to the flow paths and apparatus provided. The bypass valve 126 in figures 2A, 3A, and 4A appears to be inoperable in moving from the open to closed position and vice-versa. Figure 2A lacks any room for movement, figures 3A and 4A it’s unclear how the bypass valve could return to an open state. In all figures it’s unclear how the flow path through the bypass valve becomes connected/disconnected. The Examiner suggests replacing the bypass valve in the drawings with a generic box labeled 126 for the valve and removing the claim language drawn to details of the bypass valve structure and operation, such as being “automatic” or having a spring (list not deemed exhaustive). Pending the actual amendments, effecting such changes has the potential of not introducing new matter.
Claims 6-10. It is unclear what is meant by “the pilot-operated relief valve having a set pressure”. Applicant’s disclosure does not appear to support the pilot-operated relief valve as having a set pressure, nor does there appear to be any provision for directly adjusting the pilot-operated relief valve. The disclosure does support the pilot valve having a set pressure. Claims 6-9 will not be further prosecuted because it’s unclear how to prosecute a relative comparison between the bypass valve and “the pilot-operated relief valve” when the set pressure of the pilot-operated relief valve is not defined/supported.
Claim 18. It is unclear what is meant by, “a set pressure of the relief valve”. Similar to the rejection of claims 6-10, The relief valve is not disclosed as having a set pressure supported in the written description.
Claims 2-5, 11-13, 15-17, and 20 are rejected based upon dependency.


Claim Interpretation
Intended Use
Throughout the claims Applicant makes use of claim language that is drawn to an intended use, wherein intended use is typically (but not always) indicated by the word “for” and extends to the next punctuation mark. Intended use is not a required limitation of the claims.  In general, the examiner will place intended use phrases in reduced italic font to indicate the phrase as (intended use) to assist Applicant with the examiner’s interpretation and future amendments. 
Adapted or Configured Phrases
Throughout the claims applicant utilizes the phrases “adapted" or “configured”. The phrases merely require the capability to perform the required claim language which ends at the next punctuation mark. The claim language earmarked by the phrases does not require the prior art to actually disclose the recitation, nor does it require the prior art to actually disclose any apparatus imbedded in the recitation, merely the claim language requires a positive answer to the question … “Could the prior art meet the claim language if provided the additional structure (if any)?” In general, the examiner will place adapted and configured phrases in italics and indicate the phrase as (capability) to assist Applicant with the examiner’s interpretation and future amendments. 
Infinitive Verbs
Throughout the claims applicant utilizes infinitive verb phrases, such as: “to be” and “to receive”. Infinitive verbs by definition are not conjugated for tense, and thus are not in the present tense, therefore they are not required limitations. Claims are patentable based on what is actually required, not what was required or could be required.  In general, the examiner will place infinitive verb phrases in reduced italic font and indicate the phrase as (infinitive verb) to assist Applicant with the examiner’s interpretation and future amendments. 
Note that “configured” followed by an infinitive verb phrase does not impart any requirement of the “capability”. The Examiner suggests removing the infinitive verb phrases and utilizing claim language such as, “…configured such that…”, in which case 
Any reference provided by the examiner drawn to intended use and/or infinitive verb phrases should only be deemed a courtesy in effecting future amendments until such time as the claim language requires the recitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


As best understood, claim(s) 1-4, 11, 14-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Powell (US 3583432).


Claim 1. A flow arrangement (embodiment of figure 6) for use (intended use) with a pilot-operated relief valve (“P”) that is disposed between a pressure source (seen as tank “T”, not labeled in this specific embodiment) and an outlet (not labeled, that portion of “R’” closest to 209) and that includes a dome (C’), a pilot valve (P’’), and a pilot-valve flow path (378/213/P’’/242) from the pressure source to the dome via the pilot valve, the flow arrangement comprising: a bypass flow path (378/321/P’/242) extending from the pressure source to the dome; and a bypass valve disposed along the bypass flow path between the pressure source (T) and the dome (C’); the bypass valve being configured (capability): to automatically open (infinitive verb, never the less present via check valve 321) the bypass flow path to flow (infinitive verb, never the less present) between the pressure source and the dome, based on the pressure source, the dome, or a pressure difference between the pressure source and the dome exhibiting a first range of pressures; and to automatically close (infinitive verb, never the  less present via the check valve 321) the bypass flow path to flow (infinitive verb)  between the pressure source and the dome, based on the pressure source, the dome, or the pressure difference between the pressure source and the dome exhibiting a second range of pressures different from the first range of pressures.
Claim 2. The flow arrangement of Claim 1, wherein the bypass valve (321) is a one-way valve configured (capability) to permit (infinitive verb, never the less present) flow from the pressure source to the dome and to prevent (infinitive verb) flow from the dome to the pressure source.
Claim 3. The flow arrangement of Claim 1, wherein the bypass valve is directly actuated by fluid pressure from the pressure source to automatically open or close (infinitive verb, never the less present) the bypass flow path to flow between the pressure source and the dome.
Claim 4. The flow arrangement of Claim 1, wherein the bypass valve is a pilot-operated valve (seen as P’ which influences the pressures on check valve 321).
configured (capability) to provide (infinitive verb, never the less present) flow from the pressure source to the dome, to load (infinitive verb, never the less present) the dome, at least partly in parallel and in combination with the pilot-valve flow path.
Claim 14. A relief valve assembly (figure 6), comprising: a relief valve (R’) having a dome (C’); a pilot valve (P’’); a pilot-valve flow path (378/213/P’’/242) extending between a pressure source (T, not labeled in figure 6) and the dome via the pilot valve; a bypass flow path (378/321/P’/242) extending between the pressure source (T) and the dome (C’), in parallel with the pilot-valve flow path; and a bypass valve (321) disposed along the bypass flow path between the pressure source and the dome, wherein the bypass valve is configured (capability) to automatically open (infinitive verb, never the less present) the bypass flow path, based upon pressure at the pressure source, pressure at the dome, or a pressure difference between the pressure source and the dome, to temporarily (infinitive verb, never the less present) fluidly couple the pressure source and the dome.
Claim 15. The relief valve assembly of Claim 14, wherein the bypass valve is configured (capability) to open (infinitive verb, never the less present) the bypass flow path during initial loading of the dome. Note without further limitation, “initial loading” of the dome doesn’t impart any meaningful limitation since it’s relative to a certain point of time in the operation. Thus for this interpretation “initial loading” is taken to mean the moment when the bypass valve opens.
Claim 16. The relief valve assembly of Claim 15, wherein the bypass valve is configured (capability) to open (infinitive verb, never the less present) the bypass flow path based upon pressure at the pressure source, pressure at the dome, or the pressure difference between the pressure source and the dome increasing to a predetermined opening threshold.
Claim 17. The relief valve of Claim 15, wherein the bypass valve is configured (capability) to close (infinitive verb, never the less present) the bypass flow path upon pressure at the pressure source, pressure at the dome, or the pressure difference between the pressure source and the dome increasing to a predetermined closing threshold.
Claim 18. The relief valve assembly of Claim 15, wherein the bypass valve is configured (capability) to one or more of: open (infinitive verb, reverts back to the “configured (capability) to” statement) the bypass flow path based on pressure at the pressure source, pressure at the dome, or the pressure difference between the pressure source and the dome increasing to a predetermined opening threshold or close (infinitive verb, reverts back to the “configured to” statement) the bypass flow path based upon pressure at the pressure source, pressure at the dome, or the pressure difference between the pressure source and the dome increasing to a predetermined closing threshold; and wherein one or more of the predetermined opening threshold or the predetermined closing threshold is a predetermined fraction (not limiting, any two numbers can be compared as a fraction) of a set pressure of the relief valve.
Regarding claim(s) 19 and 20, the prior art device as stated above, in its normal and usual operation, would necessarily perform the method claimed. As such, it can be assumed the device would inherently perform the claimed process (EMPEP 2112.02).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best understood, claims 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 3583432).
Claim 5. Powell discloses a generic/conventional check valve 321 in figure 6. Powell is silent regarding the check valve being spring-operated. Since Applicant does not depict a particular check valve and spring arrangement the Examiner takes official notice that spring biased check valves are known in the conventional art. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a spring biased check valve for the conventional check valve 321 of Powell for the purpose of providing a biasing force toward the closed position to ensure the valve is closed in an under-pressure or back pressure situation.

Claims 12 and 13. Powell further discloses wherein the pilot-valve flow path (378/213/P’’/242) includes a first conduit (378/213) extending between the pressure source (T) and the pilot valve (P’’); wherein the bypass flow path includes a second conduit (378 and the unlabeled conduit section in which valve 321 resides, downstream of the intersection between 213 and 378 and before valve P’) extending between the pressure source and the bypass valve (321) and wherein the bypass flow path includes a third conduit (242) extending between the bypass valve (321) and the dome (C’).
Powell does not explicitly disclose wherein the first conduit and the second conduit as well as the second and third conduits have substantially (note applicant supports the term as being within 5%) equal flow capacities.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to design the conduits of Powell to have the same flow capacities for the first, second, and third conduit sections for the purpose of utilizing the same size pipe/conduit for the various sections of the invention, which reduces the need for maintaining a stock of various sized pipes during apparatus manufacturing. Furthermore, maintaining a flow path at a constant capacity/constant diameter reduces fluid pressure loss caused by changes in nominal pipe diameter due to turbulent flow and uneven wear.
Allowable Subject Matter
Claims 6-10 have not been further prosecuted beyond the 35 USC 112 rejections simply because it’s unclear what Applicant is claiming verse what Applicant has 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the newly cited prior art has at least two valves in addition to a main line valve, wherein the at least three valves form various flow path arrangements having various features of Applicant’s claim language and/or disclosure. Of particular note, Powell (US 3583432) has a second embodiment in figure 5 having a bypass check valve 117 working in cooperation with a pilot valve (P) to operate relief valve (R). While the flow path arrangement more clearly depicts a simplified bypass arrangement, the embodiment is configured for vacuum relief and not configured for an overpressure relief … although it appears capable of being reconfigured for either. Applicant’s claim language is broad enough to utilize figure 5 for all the independent claims and some of the dependent claims but Applicant could easily amend around the embodiment which would result in applying the embodiment of Powell in figure 6 as provided for above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753